Citation Nr: 1505140	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left foot intractable plantar keratosis.

2.  Entitlement to a compensable evaluation for right hallux valgus and hammertoes.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) which granted service connection for left foot intractable plantar keratosis and assigned a noncompensable disability rating.  The Veteran disagreed with the assigned disability rating and perfected an appeal as to that issue.  This matter also comes before the Board on appeal from a September 2012 rating decision of the VA Regional Office (RO) in Montgomery, Alabama which continued a noncompensable disability rating for the Veteran's right hallux valgus and hammertoes.  The Veteran has also perfected an appeal as to that issue.  Jurisdiction resides at the Montgomery RO. 

The Board observes that evidence has been associated with the Veteran's claims folder since the most recent adjudication of his claims in August 2014 by the Agency of Original Jurisdiction (AOJ) which was not been accompanied by a waiver of local consideration.  However, as the Board is remanding the claims on appeal, the AOJ will have an opportunity to review this newly submitted evidence before readjudicating the claims.   

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During a VA examination dated December 2010 as well as in a statement dated March 2012, the Veteran indicated that he is currently in receipt of Social Security Administration (SSA) benefits in part due to his feet disabilities.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  These records are directly relevant to the issues before the Board.  Therefore, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Also, in a statement dated February 2011, the Veteran indicated that he received recent treatment for his right and left foot disabilities at the VA Medical Center in Montgomery, Alabama.  He also submitted a VA treatment record dated August 2014 which documented treatment for his left foot disability.  Although the Board observes that the most recent attempt by the AOJ to associate VA treatment records with the Veteran's claims folder was in December 2010, the most recent VA treatment record associated with the Veteran's claims folder by the AOJ is dated May 2010.  

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Additionally, the Veteran was last afforded a VA examination in December 2010 as to his right hallux valgus and hammertoes and was last afforded a VA examination in August 2007 as to his left foot intractable plantar keratosis.  In the January 2015 Informal Hearing Presentation, the Veteran's representative indicated that the right and left foot disabilities had worsened since the December 2010 and August 2007 VA examinations as the examinations were inadequate to evaluate the Veteran's disabilities.  Indeed, as the Veteran has received medical treatment for the right and left foot disabilities since the VA examinations, the Board finds that contemporaneous VA examinations are warranted to ascertain the current severity of the Veteran's right and left foot disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Finally, at the December 2010 VA examination for the right hallux valgus and hammertoes, the Veteran reported that he retired in part due to his right and left foot disabilities.  The Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has been raised in the context of his increased rating claims; the issue is properly before the Board.  See Rice v. Shinseki, App. 447 (2009).  Thus, the matter should be remanded to the AOJ for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

3. Request any VA treatment records dated after May 2010 pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

4. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5. Thereafter, the Veteran should also be afforded a VA examination by an examiner with appropriate expertise to determine the current degree of severity of his service-connected left foot intractable plantar keratosis.  All necessary testing must be accomplished.  The claims folder, to include all electronic records, must be reviewed in conjunction with the examination. 

If possible, the examination should be scheduled during a flare up of the Veteran's skin condition.  The examining facility should be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (stating that where the appellant's condition is subject to active and inactive stages (skin conditions generally), an examination should be conducted during the active stage).  If it is not possible to schedule the Veteran for a VA examination during a period of flare up, the examiner should document the Veteran's symptoms based on his description of symptoms during a period of flare up.

A full and complete rationale for any opinions expressed is required.

6. Schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his service-connected right hallux valgus and hammertoes.  All necessary testing must be accomplished.  The entire claims folder, to include all electronic records, must be reviewed by the examiner.  All signs and symptoms of the Veteran's service-connected right foot disability, to include hallux valgus and hammertoes, must be reported in detail, including all information necessary for rating the conditions under 38 C.F.R. § 4.71a, Diagnostic Codes 5280 and 5282 (2014).  

A full and complete rationale for any opinions expressed is required.

7. Schedule the Veteran for a VA examination by an appropriate professional with regard to his claim of entitlement to TDIU.  All necessary testing must be accomplished.  The entire claims folder, to include all electronic records, must be reviewed by the examiner.  

The examiner must provide an opinion as to the functional impairment of the Veteran's service-connected disabilities, which include the left foot intractable plantar keratosis as well as right and left hallux valgus and hammertoes.  The examiner should interview the Veteran as to his employment and education history.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks. 

A full and complete rationale for any opinions expressed is required.

8. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include TDIU.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




